Counsel insist upon rehearing that we failed to consider and determine the question of complainant's title by adverse possession. We did not do so for the very obvious reason that no such issue was presented by either complainant's bill of complaint or her answer to the respondents' cross-bill. As we understand, the complainant's bill charges the pendency of an action of ejectment against her for the land and then sets up that she was the real owner of the land, but that the deed under which she claims the legal title had been lost or destroyed and then seeks by averment and prayer the establishment of a deed from her father to her. Whether this gave the bill equity or not we need not determine as there does not appear any demurrer to same and the trial court, in effect, found that no such deed was made. Nor does the answer to the cross-bill claim title by adverse possession.
On the other hand, if she was basing her title on adverse possession, there was nothing to give the bill equity as there is nothing to indicate that she could not set up title by adverse possession in the pending action at law.
Rehearing denied.
THOMAS, BROWN, and KNIGHT, JJ., concur.